Title: Horneca, Fizeaux & Co. to the Commissioners, 17 September 1778
From: Horneca, Fizeaux & Co. (business)
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


      
       Messieurs
       Amsterdam le 17 September 1778
      
      Nous avons reçu, la Lettre dont vous nous avez honnorés le 31 du Mois passé, et qui ne nous est parvenuë que le 15 du courant.
      
      Par nôtre précedente du 7 nous vous avons accusé la Reception, par M. Whitall, du Livre, contenant 205 Promesses des Etats Unis de L’Amerique de Courant F. 1000 chaque, payable au Ir. Janvier 1788, rêvetuës de 10 de 50 pour les Interêts, à 5 pour Cent par Année, le tout au Porteur, Sous vos Signatures formant un Capital de courant F. 205000, avec les Interets.
      Nous allons travailler à la Negotiation de ces Effets, avec tout le Zêle, et la Prudence, dont nous Sommes capables, en prenant les Prêcautions necessaires pour mênager le Credit des Etats, dans ce debut, nous y employerons tous les Moyens que 50 Ans d’Experience, nous ont acquis.
      Nous nous conformerons à tous Egards aux Instructions que vous nous donnés, en cottant La A tant le Livre, que chaque promesse, dont nous remplirons les blancs, en les numerotant, nous observerons de les couper en festons et de remplir le Talon qui restera attaché au Livre, pour Servir de Controlle, sans avoir besoin pour cela du Modêle que vous nous annonçez, Ce qui ne s’est pas trouvé dans votre Packett.
      Il est bien entendu que nous ne lacherons aucun de ces Effets, que contre Argent comptant, et qu’a mêsure que nous en placerons, nous vous en donnerons avis, accompagné d’un Bordereau exact, et conforme aux Premisses dêlivrées et au Talon.
      Cet Emprunt êtant le premier qui se soit fait en ce Genre, et dans cette forme, nous ne pourrons savoir, si l’on exigera quelque autentiçité, ou formalité, avant que d’avoir consulté nos Courtiers, et autres emploÿes dans ces Sortes de Negotiations.
      Mais nous allons sans perte de Temps, nous en occuper avec eux et traitter de maniere à obtenir la prêfêrençe, sur les Levées qui Sont ouvertes pour diverses Puissançes, d’Allemagne, du Nord, &ca. qui rendent l’argent tres rare.
      L’allouançe que vous nous accordés, nous mettra en Etat de nous la procurer, et nous Souscrirons aux Conditions que vous nous prescrivez, de nous charger de tous les frais quelconque, de commission, Courtage, Gratifications, Posts de Lettres, remises d’argent, même du Paÿement des Coupons d’Intêrets, que nous ferons gratis, quoÿque nous retirions 2 pour Cent de touttes les Course, que nous servons pour ces dêtails minutieux, et embarrassants; au moÿen d’une augmentation d’un pour Cent sur les Intêrets, ce qui fera une diminution de 10 pour Cent sur le Capital, ainsy pour chaque F. 1000 que nous negotierons, nous vous remettrons 900. net de tous fraix quelconque, et vous n’aurez qu’a nous faire entrer les Interets à Raison de 5 pour Cent, à mêsure de leur Echêances, pour les Payer aux Porteurs ce qui surpri­mera tous dêtails et comptes, autres que ceux de nôtre Reçette et Remise.
      Il est d’ailleurs bien entendu, que nous nous ferons paÿer avec le Capital, des Promisses, l’Intêret des coupons qui auront couru, Ce que nous vous le bonifiërons.
      Nous espêrons, Messieurs, que vous aprouverez cet Arrangment, sans lequel nous Serions obligéz d’avançer de nôtre Argent, les Gratifications, et Génêralement tous les autres fraix, pour n’en etre rembourçéz qu’en 10 Ans, chaque Année un dixieme, ce qui n’est pas praticable, vú surtout la somme ou nous avons esperançe de porter vôtre Emprunte.
      Nous avons l’honneur d’etre tres respectueusement, Messieurs, Votres Vos tres humble et tres Obeissants serviteurs
      
       Horneca, Fizeaux & Comp.
      
     